Exhibit 10.7

PROMISSORY NOTE

 

$12,958,162.00

   January 16, 2013

FOR VALUE RECEIVED, the undersigned CHP CLAREMONT CA OWNER, LLC, a Delaware
limited liability company (the "Borrower"), hereby promises to pay to the order
of REGIONS BANK, an Alabama banking corporation (the "Bank"), the aggregate
principal amount of the Claremont Advances (as hereinafter defined) owing to
Bank by Borrower pursuant to that certain Credit Agreement of even date herewith
between Borrower and Bank (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"; capitalized terms used herein as therein
defined), together with interest on the unpaid principal amount of each
Claremont Advance from the date of such Claremont Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

This Promissory Note is the Claremont Note referred to in, and is entitled to
the benefits of, the Credit Agreement, to which reference is made for a
statement of the rights and obligations of Borrower and Bank in relation
thereto; but neither this reference to the Credit Agreement nor any provision
thereof shall affect or impair the absolute and unconditional obligation of
Borrower to pay the principal sum of and interest on this Promissory Note when
due. The Credit Agreement (i) provides for the making of Advances of the
Claremont Project Loan (the "Claremont Advances") by Bank in an aggregate amount
up to the U.S. dollar amount first above mentioned, the indebtedness resulting
from the Claremont Advances being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of Borrower under this Promissory Note are
secured by the Collateral as provided in the Loan Documents.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be executed as
of the date first above written.

 

CHP CLAREMONT CA OWNER, LLC,

a Delaware limited liability company

By: /s/ Joshua J. Taube

Name: Joshua J. Taube

Title: Vice President

This Note was executed inside the State of Florida. Accordingly, documentary
stamp tax in the amount of $2,450 has been, or will be, paid directly to the
Florida Department of Revenue upon the execution and delivery of this Note.